Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
Status of the Application
Claims 1-20 are currently pending in this case and have been examined and addressed below. This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 02/23/2022.
Claims 1 and 11 are currently amended
Claims 5 and 15 are previously presented
Claims 2-4, 6-10, 12-14, and 16-20 are original
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 are drawn to a computer-implemented method and claims 11-20 are drawn to a computing system, each of which is within the four statutory categories.
Step 2A (1):
Claim 1 recites , in part, performing the steps of:
deriving patient diagnostic data based on interpreting the image data
formatting the patient diagnostic data in accordance with a longitudinal dataset associated with a patient medical record
localizing the mobile computing device at a time of acquisition of the image data based at least in part on a data fusion in accordance with fingerprint data, the fingerprint data including at least in part magnetic field strength data and barometric pressure data
associating, in conjunction with the formatted patient diagnostic data, a location of the patient at the time of acquisition of the image data as the location of the mobile device in accordance with the localizing
The above steps fall within the scope of a mental process and therefore recite an abstract idea. Fundamentally the process is that of monitoring a patient's state based on observation. A human could perform each of the steps mentally, by observation, evaluation, judgement and/or formulating an opinion.
Independent claim 11 recites similar limitations and also recite an abstract idea under the same analysis.
Step 2A (2):
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claim 1 additionally recites 1) receiving image data associated with a patient and mere data gathering.
Claim 11 additionally recites 1) receiving image data associated with a patient and mere data gathering.
Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
Claim 1 additionally recites 1) at a server computing device, 2) using a processor of the server computing device,  and 3) acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device. 
Claim 11 additionally recites 1) a processor, 2) a memory storing a set of instructions, the instructions executable in the processor to, 3) at a server computing device, 4) using the processor, and 5) acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device.
The claims invoke computers and other machinery merely as tools to perform the abstract idea. With respect to the “computing device” it is described in the specification as "servers, desktop computers, mobile devices including cellular or smartphones, laptop computers, wearable devices, and tablet devices" (0013). With respect to the “memory” it is described in the specification as "memory 302 which may include a read-only memory (ROM) as well as a random access memory (RAM) or other dynamic storage device" (0022). With respect to the “magnetic field strength sensors” or the “barometric pressure sensors”, the specification describes it as “may include any of inertial sensors (accelerometer, gyroscope), magnetometer or other magnetic field sensing functionality, and barometric or other environmental pressure sensing functionality” (0017). These are all general purpose computer components used in their ordinary capacity.
Step 2B:
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
As explained above, claims  1 and 11 recites receiving image data and mere data gathering. MPEP 2106.0S(g) 
The above element has been determined to be well-understood, routine, conventional activity in the field. The specifications do not indicate that sending and receiving the data is performed by anything 
Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims I and 11 only recite a server computing device, a processor,  a memory storing a set of instructions, acquired using one or more magnetic field strength sensors barometric pressure sensors respectively of the mobile computing device and the instructions executable in the processor and the mere instructions to perform the abstract idea. MPEP 2106.0S(f) 
The above elements have been determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that receiving image data, deriving diagnostic data based on interpreting image data, and formatting the diagnostic data is performed by anything other than a generic, off-the-shelf computer components. With respect to the “computing device” it is described in the specification as "servers, desktop computers, mobile devices including cellular or smartphones, laptop computers, wearable devices, and tablet devices" (0013). With respect to the “memory” it is described in the specification as "memory 302 which may include a read-only memory (ROM) as well as a random access memory (RAM) or other dynamic storage device" (0022). With respect to the “magnetic field strength sensors” or the “barometric pressure sensors”, the specification describes it as “may include any of inertial sensors (accelerometer, gyroscope), magnetometer or other magnetic field sensing functionality, and barometric or other environmental pressure sensing functionality” (0017).  The buySAFE, Inc. v. Google, Inc court decision (MPEP 2106(d)(II)) indicates that computers receiving ad sending information over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner.

Dependent claims: With respect to claims 2-10 and 12-20 have been considered and determined to not integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 
Claims 2 and 12 merely recite interpreting the image data based at least in part upon an optical character recognition operation. The step of interpreting is directed to an abstract idea falling into the grouping of a mental process.
Claims 3 and 13 merely recite interpreting the image data provides at least a patient state measurement and identifies a measurement instrument associated with the medical monitoring. The step of interpreting is directed to an abstract idea falling into the grouping of a mental process. 
Claims 4 and 14 recite receiving, in association with the image data acquired at the mobile device, a set of coordinates of a location associated therewith. A description of a set of coordinates of a location is not a functional limitation, but rather a description of the data that is received in the image data. Claims 4 and 14 only serves to further limit of specify the limitations of the independent claims, hence are nonetheless directed towards fundamentally the same abstract idea. 
Claims 5 and 15 recite the set of coordinates of the location includes one of a height and a depth coordinate. A description of the location including a height and depth coordinate is not a functional limitation, but rather a description of the coordinates received in the previous claims. 
Claims 6 and 16 recite accessing a floor layout of an indoor infrastructure based at least in part on the set of coordinates; and determining, based at least in part upon the one of the height and the depth coordinate and the floor layout, at least one of a floor designation and a functional departmental designation associated with the indoor infrastructure. The steps of accessing and determining are directed to an abstract idea falling into the grouping of a mental process. 
Claims 7 and 17 recite the indoor infrastructure comprises one of a hospital a medical clinic, a shopping mall, an airport, a residential building, a campus building and an at least partially enclosed building. The description of a hospital, medical clinic, shopping mall airport, residential building, campus building, and partially enclosed buildings is not a functional limitation, but rather examples of indoor infrastructure.
Claims 8 and 18 recite the longitudinal dataset establishes a temporal relationship among longitudinally structured data associated with cumulative medical monitoring data of a set of patient states 
Claims 9 and 19 recite the temporal relationship comprises classification of search parameters with a discrete event from a set of events associated with the set of patient states. The description of a classification of search parameters with a discrete event is not a functional limitation, but rather a description of the temporal relationship. 
Claims 10 and 20 recite structuring the longitudinal dataset in accordance with a graph data structure that includes a tables graph, each table of the tables graph being represented as a table node, wherein the table node is one of sparsely-connected, fully-connected, and includes a variable number of connections to other table nodes. The description of a tables graph, each table of the tables graph being represented as a table node is not a functional limitation, but rather a description of how the data is to be displayed.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. No. 20190357855) in view of Bottinger (U.S. Pub. No. 20170228507) and Huberman (U.S. Pat. No. 10,349,221).

A  computer-implemented method comprising:
receiving, at a server computing device, image data associated with a patient, the image data being acquired at a mobile computing device in association accordance with medical monitoring of a patient state the patient (“receiving a time series of image data of the body region of the individual at a first camera module of a mobile computing device” (Paragraph 0017)); 
deriving patient diagnostic data based on interpreting the image data (“extracting features of interest from the time series of image data and processing the features in analyses of the individual and/or a population of individuals; estimating biomarker characteristics from the analyses; and determining one or more risk factors” (Paragraph 0020)); and 
formatting (“aggregation of such data” (Paragraph 0083)) , using a processor of the server computing device, the patient diagnostic data (“determine proxies for other CVD-related conditions” (Paragraph 0083)) in accordance with a 
at a time of acquisition of the image data (“signal associated with the time series of image data has been obtained” (Paragraph 0095) “image data captured from a smartphone camera by a individual” (Paragraph 0024) and “input data can comprise the time series of image data (i.e., summed image frame data) associated with Block S110, accelerometer and gyroscope data associated with Blocks S120 and S130, ambient light data (i.e., color and light balance data) associated with Block S140, and passive location/activity data” (Paragraph 0098))
associating, in conjunction with the formatted patient diagnostic data, a location of the patient at the time of acquisition of the image data  as the location of the mobile device in accordance with the localizing (“input data can comprise the time series of image data (i.e., summed image frame data) associated with Block S110, accelerometer and gyroscope data associated with Blocks S120 and S130, ambient light data (i.e., color and light balance data) associated with Block S140, and passive location/activity data” (Paragraph 0098)).
Examiner Notes: Location data is obtained from the image data that is captured on the users smartphone camera. 
	But does not disclose:
 longitudinal dataset associated with a patient medical record;
localizing the mobile computing device based at least in part on a data fusion in accordance with fingerprint data, the fingerprint data including at least in part magnetic field strength data and barometric pressure data acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device; and 
	However, Bottinger teaches:
	longitudinal dataset associated with a patient medical record (“longitudinal data sets can be obtained from electronic medical records (EMRs)” (Paragraph 0034));
Sinha and Bottinger are both analogues to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sinha’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their medical history to incorporate the teachings of Bottinger and provide a longitudinal dataset associated with a patient’s medical record. The addition of the above has the potential to “offer valuable information for discovering clinical population subtypes, and can potentially be used in association studies in medical research and in the prediction of outcomes in patient care” (Paragraph 0003).
	But does not disclose:
localizing the mobile computing device based at least in part on a data fusion in accordance with fingerprint data, the fingerprint data including at least in part magnetic field strength data and barometric pressure data acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device; and 
	However, Huberman teaches:
(“localize the mobile device based on a subset of the set of data fusion inputs” (Col.2, Lines 25-26)) in accordance with fingerprint data, the fingerprint data including at least in part magnetic field strength data and barometric pressure data (“fingerprint data as used herein refer to time-correlated or time-stamped, individual measurements of any of, or any combination of, received wireless communication signal strength and signal connectivity parameters, magnetic field measurements and barometric pressure measurements, and mobile device inertial sensor data at known, particular locations within an area being traversed, or anticipated for traversal, by the mobile device” (Col. 3, Lines 46-53)) acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device (“Mobile device 101 may include sensor functionality by way of sensor devices 205. Sensor devices 205 may include inertial sensors such as an accelerometer and a gyroscope, magnetometer or other magnetic field sensing functionality, barometric or other ambient pressure sensing functionality, and ambient lighting sensors, such as to detect ambient lighting intensity” (Co. 4, Lines 52-58)); and 
	Sinha and Huberman are both analogues to the claimed invention because they are all in the field of acquiring data from a mobile device. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sinha’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their medical history to incorporate the teachings of Huberman and localize the mobile device based on data fusion and in accordance with fingerprint data. The addition of localizing the mobile device based on data fusion and in accordance with fingerprint data would “provide solutions which are directed to using indoor navigation solutions in a manner that enhances responsiveness and timeliness while preserving mobile device resources-usage” (Col. 1, Lines 47-50).

Regarding claim 8, Sinha in view of Bottinger and Huberman teaches the method of claim 1.
Bottinger further discloses:
(“an electronic longitudinal data set” (Paragraph 0006)) establishes a temporal relationship (“aligning the data sets according to their respective time points” (Paragraph 0006)) among longitudinally structured data associated with cumulative medical monitoring data of a set of patient states comprising the patient medical record (“automatically determining a medical diagnosis for a patient based on a relationship between the patient's data set and a cluster center” (Paragraph 0006)).
Sinha, Bottinger, and Huberman are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Bottinger and establish time relationships between monitoring data and a set of patient states. The addition of an established time relationship between monitoring data and a set of patient states would help in “automatically determining a medical diagnosis for a patient based on a relationship between the patient's data set and a cluster center” (Bottinger, Paragraph 0006).

Regarding claim 9, Sinha in view of Bottinger and Huberman teaches the method of claim 8.
Bottinger further discloses:
the temporal relationship (“aligning the data sets according to their respective time points” (Paragraph 0006)) comprises classification of search parameters (“searches clusters that have similar progression patterns” (Paragraph 0077)) with a discrete event from a set of events associated with the set of patient states (“distinct coherent progression patterns can be found from longitudinal eGFR and A1C data integrated with 5 cross-sectional variables that were used jointly in finding the clusters” (Paragraph 0078).
Sinha, Bottinger, and Huberman are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of 

Regarding claim 10, Sinha in view of Bottinger and Huberman teaches the method of claim 9.
Bottinger further discloses:
structuring the longitudinal dataset in accordance with a graph data structure that includes a tables graph (Figure 1A and 1B-show graphs of the longitudinal data from the EMRs) , each table of the tables graph being represented as a table node, wherein the table node is one of sparsely-connected, fully-connected, and includes a variable number of connections to other table nodes (Figures 5 and 6-figure 5 shows a chart illustrating the different trajectories of data, and Figure 6 shows the different clusters and how they compare to each other) .
Sinha, Bottinger, and Huberman are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Bottinger and graph the data into table graphs with different nodes. The addition of graphs and different nodes help to establish the relationship, if any, between the variables. 

Regarding claim 11, Sinha teaches:
(“one or more computing systems, wherein the computing system(s) can be implemented at least in part in a mobile computing device, in a machine (e.g., server)” (Paragraph 0102)): 
a processor (“one or more portions of the control module 155 and/or a processor” (Paragraph 0103)); 
a memory storing a set of instructions, the instructions executable in the processor to (“a computer-readable medium storing computer-readable instructions”(Paragraph 0102)):
 receive, at a server computing device, image data associated with a patient, the image data being acquired at a mobile computing device in Atty Docket VTG.P0074App. No. 16/577,005association accordance with medical monitoring of a patient state (“receiving a time series of image data of the body region of the individual at a first camera module of a mobile computing device” (Paragraph 0017)); 
derive patient diagnostic data based on interpreting the image data (“extracting features of interest from the time series of image data and processing the features in analyses of the individual and/or a population of individuals; estimating biomarker characteristics from the analyses; and determining one or more risk factors” (Paragraph 0020)); 
format (“aggregation of such data” (Paragraph 0083)) , using the processor, the patient diagnostic data (“determine proxies for other CVD-related conditions” (Paragraph 0083)) in accordance with a 
at a time of acquisition of the image data (“signal associated with the time series of image data has been obtained” (Paragraph 0095) “image data captured from a smartphone camera by a individual” (Paragraph 0024) and “input data can comprise the time series of image data (i.e., summed image frame data) associated with Block S110, accelerometer and gyroscope data associated with Blocks S120 and S130, ambient light data (i.e., color and light balance data) associated with Block S140, and passive location/activity data” (Paragraph 0098))
associate, in conjunction with the formatted patient diagnostic data, a location of the patient at the time of acquisition of the image data as the location of the mobile device in accordance with the (“input data can comprise the time series of image data (i.e., summed image frame data) associated with Block S110, accelerometer and gyroscope data associated with Blocks S120 and S130, ambient light data (i.e., color and light balance data) associated with Block S140, and passive location/activity data” (Paragraph 0098)).
Examiner Notes: Location data is obtained from the image data that is captured on the users smartphone camera. 
But does not disclose:
a longitudinal dataset associated with a patient medical record;
 localize the mobile computing device based at least in part on a data fusion in accordance with fingerprint data, the fingerprint data including at least in part magnetic field strength data and barometric pressure data acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device; and 
However, Bottinger teaches:
a longitudinal dataset associated with a patient medical record(“longitudinal data sets can be obtained from electronic medical records (EMRs)” (Paragraph 0034));
Sinha and Bottinger are both analogues to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sinha’s system for receiving, deriving, and formatting image data associated with a patient diagnosis and their medical history to incorporate the teachings of Bottinger and provide a longitudinal dataset associated with a patient’s medical record. The addition of the above has the potential to “offer valuable information for discovering clinical population subtypes, and can potentially be used in association studies in medical research and in the prediction of outcomes in patient care” (Paragraph 0003).
But does not disclose:
localize the mobile computing device based at least in part on a data fusion in accordance with fingerprint data, the fingerprint data including at least in part magnetic field strength data and barometric  acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device; and 
However, Huberman teaches:
localize the mobile computing device based at least in part on a data fusion (“localize the mobile device based on a subset of the set of data fusion inputs” (Col.2, Lines 25-26)) in accordance with fingerprint data, the fingerprint data including at least in part magnetic field strength data and barometric pressure data (“fingerprint data as used herein refer to time-correlated or time-stamped, individual measurements of any of, or any combination of, received wireless communication signal strength and signal connectivity parameters, magnetic field measurements and barometric pressure measurements, and mobile device inertial sensor data at known, particular locations within an area being traversed, or anticipated for traversal, by the mobile device” (Col. 3, Lines 46-53)) acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device (“Mobile device 101 may include sensor functionality by way of sensor devices 205. Sensor devices 205 may include inertial sensors such as an accelerometer and a gyroscope, magnetometer or other magnetic field sensing functionality, barometric or other ambient pressure sensing functionality, and ambient lighting sensors, such as to detect ambient lighting intensity” (Co. 4, Lines 52-58)); and 
Sinha and Huberman are both analogues to the claimed invention because they are all in the field of acquiring data from a mobile device. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sinha’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their medical history to incorporate the teachings of Huberman and localize the mobile device based on data fusion and in accordance with fingerprint data. The addition of localizing the mobile device based on data fusion and in accordance with fingerprint data would “provide solutions which are directed to using indoor navigation solutions in a manner that enhances responsiveness and timeliness while preserving mobile device resources-usage” (Col. 1, Lines 47-50).

Regarding claim 18, Sinha in view of Bottinger and Huberman teaches the system of claim 11.
Bottinger further discloses:
the longitudinal dataset (“an electronic longitudinal data set” (Paragraph 0006)) establishes a temporal relationship (“aligning the data sets according to their respective time points” (Paragraph 0006)) among longitudinally structured data associated with cumulative medical monitoring data of a set of patient states comprising the patient medical record (“automatically determining a medical diagnosis for a patient based on a relationship between the patient's data set and a cluster center” (Paragraph 0006)).
Sinha, Bottinger, and Huberman are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s system for receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Bottinger and establish time relationships between monitoring data and a set of patient states. The addition of an established time relationship between monitoring data and a set of patient states would help in “automatically determining a medical diagnosis for a patient based on a relationship between the patient's data set and a cluster center” (Bottinger, Paragraph 0006).

Regarding claim 19, Sinha in view of Bottinger and Huberman teaches the system of claim 18.
Bottinger further discloses:
the temporal relationship (“aligning the data sets according to their respective time points” (Paragraph 0006)) comprises classification of search parameters (“searches clusters that have similar progression patterns” (Paragraph 0077)) with a discrete event from a set of events associated with the set of patient states (“distinct coherent progression patterns can be found from longitudinal eGFR and A1C data integrated with 5 cross-sectional variables that were used jointly in finding the clusters” (Paragraph 0078).
Sinha, Bottinger, and Huberman are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s system for receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Bottinger and have a time relationship that contains search parameters and distinct events associated with the patient state. The addition of a time relationship that contains search parameters and distinct events associated with the patient state can help in “finding and comparing rapid ad slow progression rates and contribute to research” (Bottinger, Paragraph 0078).

Regarding claim 20, Sinha in view of Bottinger and Huberman teaches the system of claim 19.
Bottinger further discloses:
structuring the longitudinal dataset in accordance with a graph data structure that includes a tables graph (Figure 1A and 1B-show graphs of the longitudinal data from the EMRs) , each table of the tables graph being represented as a table node, wherein the table node is one of sparsely-connected, fully-connected, and includes a variable number of connections to other table nodes (Figures 5 and 6-figure 5 shows a chart illustrating the different trajectories of data, and Figure 6 shows the different clusters and how they compare to each other) .
Sinha, Bottinger, and Huberman are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s system for receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Bottinger . 

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. No. 20190357855) in view of Bottinger (U.S. Pub. No. 20170228507) and Huberman (U.S. Pat. No. 10,349,221) in further view of Agnello (U.S. Pub. No. 20180374568).
Regarding claim 2, Sinha in view of Bottinger and Huberman teaches the method of claim 1.
While Sinha in view of Bottinger and Huberman teaches the method of claim 1, but does not disclose:
Interpreting the image data based at least in part upon an optical character recognition operation.
However Agnello teaches:
Interpreting the image data based at least in part upon an optical character recognition operation (“extracting the first and second medical data from the first and second images includes optical character recognition (OCR) of the first and second images” (Paragraph 0008)).
Sinha, Bottinger, Huberman, and Agnello are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Agnello and interpret the image data using OCR (optical character recognition). The addition of OCR helps to translate written information into digital data that can be interpreted at any location.

Regarding claim 3, Sinha in view of Bottinger and Huberman in further view of Agnello teaches the method of claim 2.
Agnello further discloses:
(“extracting, at the server, the first medical data” (Paragraph 0005)) provides at least a patient state measurement (“the first and second medical data includes pressure, flow rate, pump speed, temperature, voltage, current, and biometric conditions” (Paragraph 0009)) and identifies a measurement instrument associated with the medical monitoring (“at least one of a pressure sensor, temperature sensor, flow rate sensor, voltage sensor, current sensor, optical sensor, and audio sensor” (Paragraph 0009)).
Sinha, Bottinger, Huberman, and Agnello are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s method of receiving, deriving using OCR, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Agnello and provide a patient state measurement and identify a measurement instrument. The addition of a patient state measurement and identifying a measurement instrument help to monitor the patient when they are away from a medical facility.

Regarding claim 12, Sinha in view of Bottinger and Huberman teaches the system of claim 1.
	Sinha further discloses:
	Instructions executable to (“one or more executable instructions” (Paragraph 0104))
	But does not disclose:
	to interpret the image data based at least in part upon an optical character recognition operation.
However Agnello teaches:
to interpret the image data based at least in part upon an optical character recognition operation (“extracting the first and second medical data from the first and second images includes optical character recognition (OCR) of the first and second images” (Paragraph 0008)).
Sinha, Bottinger, Huberman, and Agnello are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to 

Regarding claim 13, Sinha in view of Bottinger and Huberman in further view of Agnello teaches the system of claim 12.
Agnello further discloses:
interpreting the image data (“extracting, at the server, the first medical data” (Paragraph 0005)) provides at least a patient state measurement (“, the first and second medical data includes pressure, flow rate, pump speed, temperature, voltage, current, and biometric conditions” (Paragraph 0009)) and identifies a measurement instrument associated with the medical monitoring (“at least one of a pressure sensor, temperature sensor, flow rate sensor, voltage sensor, current sensor, optical sensor, and audio sensor” (Paragraph 0009)).
Sinha, Bottinger, Huberman, and Agnello are all analogous to the claimed invention because they are all in the field of acquiring and processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s system for receiving, deriving using OCR, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Agnello and provide a patient state measurement and identify a measurement instrument. The addition of a patient state measurement and identifying a measurement instrument help to monitor the patient when they are away from a medical facility.

s 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. No. 20190357855) in view of Bottinger (U.S. Pub. No. 20170228507) and Huberman (U.S. Pat. No. 10,349,221) in further view of Krishnan (U.S. Pub. No. 20180322941).
Regarding claim 4, Sinha in view of Bottinger and Huberman teaches the method of claim 1.
While Sinha in view of Bottinger and Huberman teaches the method of claim 1, but does not disclose:
receiving, in association with the image data acquired at the mobile device, a set of coordinates of a location associated therewith.
However Krishnan teaches:
receiving, in association with the image data acquired at the mobile device (“receive pixel image data from a mobile computing device” (Paragraph 0044)), a set of coordinates of a location associated therewith ( “a geo-tagged analyte analysis comprises geographical location metadata indicating the analyte analysis was carried out in a certain geographic location” (Paragraph 0114)).
Sinha, Bottinger, Huberman, and Krishnan are all analogous to the claimed invention because they are all in the field of processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s method of receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Krishnan and include a set of coordinates in association with the image data received. The addition of including a set of coordinates associated with the image data “provides an innovative solution to disease management” (Krishnan, Paragraph 0009)
Examiner Notes: Krishnan discloses in Paragraph 0114 that geographic location comprises coordinates (e.g. longitude and latitude). 

Regarding claim 14, Sinha in view of Bottinger and Huberman teaches the system of claim 11.
Sinha further discloses:
(“one or more executable instructions” (Paragraph 0104))
But does not disclose:
receive, in association with the image data acquired at the mobile device, a set of coordinates of a location associated therewith.
However Krishnan teaches:
receive, in association with the image data acquired at the mobile device (“receive pixel image data from a mobile computing device” (Paragraph 0044)), a set of coordinates of a location associated therewith ( “a geo-tagged analyte analysis comprises geographical location metadata indicating the analyte analysis was carried out in a certain geographic location” (Paragraph 0114)).
Sinha, Bottinger, Huberman, and Krishnan are all analogous to the claimed invention because they are all in the field of processing medical data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman’s system for receiving, deriving, and formatting image data associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Krishnan and include a set of coordinates in association with the image data received. The addition of including a set of coordinates associated with the image data “provides an innovative solution to disease management” (Krishnan, Paragraph 0009)
Examiner Notes: Krishnan discloses in Paragraph 0114 that geographic location comprises coordinates (e.g. longitude and latitude). 

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. No. 20190357855) in view of Bottinger (U.S. Pub. No. 20170228507) and Huberman (U.S. Pat. No. 10,349,221) in further view of Krishnan (U.S. Pub. No. 20180322941) and Tiwari (U.S. Pub. No. 20180075168).
Regarding claim 5, Sinha in view of Bottinger and Huberman in further view of Krishnan teaches the method of claim 4.

wherein the set of coordinates of the location includes one of a height and a depth coordinate.
However Tiwari discloses:
wherein the set of coordinates of the location includes one of a height and a depth coordinate (“obtain coordinates (X, Y, Z) for the new location” (Paragraph 0104)).
Sinha, Bottinger, Huberman, Krishnan, and Tiwari are all analogous to the claimed invention because they are all in the field of acquiring and processing data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman in further view of Krishnan’s method of receiving, deriving, and formatting image data, based on OCR, associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Tiwari and incorporate a height and depth coordinate. The incorporation of a height and depth coordinates helps to establish one item in relation to another in the same image. 
Examiner Notes: It is well known that X and Y coordinates represents depth within a space and the Z coordinate represents a height within a given space.

Regarding claim 6, Sinha in view of Bottinger and Huberman in further view of Krishnan and Tiwari teaches the method of claim 5.
Tiwari further discloses:
accessing a floor layout of an indoor infrastructure (“obtain a floor plan of a building” (Paragraph 0092)) based at least in part on the set of coordinates (“room layout includes the following: geometric shape and coordinates of the room” (Paragraph 0144)); and
determining (“determining” (Paragraph 0337)), based at least in part upon the one of the height and the depth coordinate (“coordinates (X, Y, Z)” (Paragraph 0104))  and the floor layout (“for any given point on the floor plan” (Paragraph 0337)), at least one of a floor designation and a functional (“divided into distinct physical zones (such as rooms or open areas) with unique location tags for each zone (e.g., master bedroom, dining room, living room, and the like)” (Paragraph 0337)).
Sinha, Bottinger, Huberman, Krishnan, and Tiwari are all analogous to the claimed invention because they are all in the field of acquiring and processing data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman in further view of Krishnan’s method of receiving, deriving, and formatting image data, based on OCR, associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Tiwari and incorporate accessing a floor plan based on coordinates and determine designations within the environment. The incorporation of accessing a floor plan based on coordinates and determine designations within the environment would help to establish an exact location of an image and assist in better monitoring the situation. 

Regarding claim 15, Sinha in view of Bottinger and Huberman in further view of Krishnan teaches the method of claim 14.
While Sinha in view of Bottinger and Huberman in further view of Krishnan teaches the method of claim 14, but does not disclose:
wherein the set of coordinates of the location includes one of a height and a depth coordinate.
However Tiwari discloses:
wherein the set of coordinates of the location includes one of a height and a depth coordinate (“obtain coordinates (X, Y, Z) for the new location” (Paragraph 0104)).
Sinha, Bottinger, Huberman, Krishnan, and Tiwari are all analogous to the claimed invention because they are all in the field of acquiring and processing data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman in further view of Krishnan’s method of receiving, deriving, and formatting image data, based on OCR, associated with a patient diagnosis and their 
Examiner Notes: It is well known that X and Y coordinates represents depth within a space and the Z coordinate represents a height within a given space.

Regarding claim 16, Sinha in view of Bottinger and Huberman in further view of Krishnan and Tiwari teaches the method of claim 15.
Tiwari further discloses:
accessing a floor layout of an indoor infrastructure (“obtain a floor plan of a building” (Paragraph 0092)) based at least in part on the set of coordinates (“room layout includes the following: geometric shape and coordinates of the room” (Paragraph 0144)); and
determining (“determining” (Paragraph 0337)), based at least in part upon the one of the height and the depth coordinate (“coordinates (X, Y, Z)” (Paragraph 0104))  and the floor layout (“for any given point on the floor plan” (Paragraph 0337)), at least one of a floor designation and a functional departmental designation associated with the indoor infrastructure (“divided into distinct physical zones (such as rooms or open areas) with unique location tags for each zone (e.g., master bedroom, dining room, living room, and the like)” (Paragraph 0337)).
Sinha, Bottinger, Huberman, Krishnan, and Tiwari are all analogous to the claimed invention because they are all in the field of acquiring and processing data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman in further view of Krishnan’s method of receiving, deriving, and formatting image data, based on OCR, associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Tiwari and incorporate accessing a floor plan based on coordinates and determine designations within the environment. The incorporation of accessing . 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. No. 20190357855) in view of Bottinger (U.S. Pub. No. 20170228507) and Huberman (U.S. Pat. No. 10,349,221) in further view of Krishnan (U.S. Pub. No. 20180322941), Tiwari (U.S. Pub. No. 20180075168), and Mendelson (U.S. Pub. No. 20150018011).
Regarding claim 7, Sinha in view of Bottinger and Huberman in further view of Krishnan and Tiwari teaches the method of claim 6.
While Sinha in view of Bottinger and Huberman in further view of Krishnan and Tiwari teaches the method of claim 6, but does not disclose:
wherein the indoor infrastructure comprises one of a hospital, a medical clinic, a shopping mall, an airport, a residential building, a campus building and an at least partially enclosed building.
However Mendelson discloses:
wherein the indoor infrastructure comprises one of a hospital, a medical clinic, a shopping mall, an airport, a residential building, a campus building and an at least partially enclosed building (“Mall maps, store maps, mapping of department stores, commercial buildings, hospitals, schools, campuses, municipalities, shopping centers, down town districts, indoor facilities, building maps, parking areas, parking garages, amusements parks, subway systems, transit maps, museum maps, area attractions maps, hotel and resort maps Cruise ships” (Paragraph 0006)).
Sinha, Bottinger, Huberman, Krishnan, Tiwari, and Mendelson are all analogous to the claimed invention because they are all in the field of acquiring and processing data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman in further view of Krishnan and Tiwari’s method of receiving, deriving, and formatting image data, based on OCR, associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Mendelson and incorporate different 

Regarding claim 17, Sinha in view of Bottinger and Huberman in further view of Krishnan and Tiwari teaches the system of claim 16.
While Sinha in view of Bottinger and Huberman in further view of Krishnan and Tiwari teaches the system of claim 16, but does not disclose:
wherein the indoor infrastructure comprises one of a hospital, a medical clinic, a shopping mall, an airport, a residential building, a campus building and an at least partially enclosed building.
However Mendelson discloses:
wherein the indoor infrastructure comprises one of a hospital, a medical clinic, a shopping mall, an airport, a residential building, a campus building and an at least partially enclosed building (“Mall maps, store maps, mapping of department stores, commercial buildings, hospitals, schools, campuses, municipalities, shopping centers, down town districts, indoor facilities, building maps, parking areas, parking garages, amusements parks, subway systems, transit maps, museum maps, area attractions maps, hotel and resort maps Cruise ships” (Paragraph 0006)).
Sinha, Bottinger, Huberman, Krishnan, Tiwari, and Mendelson are all analogous to the claimed invention because they are all in the field of acquiring and processing data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sinha in view of Bottinger and Huberman in further view of Krishnan and Tiwari’s system for receiving, deriving, and formatting image data, based on OCR, associated with a patient diagnosis and their longitudinal medical history to incorporate the teachings of Mendelson and incorporate different types of indoor infrastructure. The incorporation of multiple types of indoor infrastructure allows for a more precise estimate of a point of interest no matter the indoor infrastructure. 


Response to Arguments

Applicant argues that claims 1 and 11 as amended remove claims 1-20 from a realm of being done through the mental steps or mental evaluation of a person. Examiner respectfully disagrees. Applicant has added that the magnetic field strength data and the barometric pressure data is “acquired using one or more magnetic field strength sensors and barometric pressure sensors respectively of the mobile computing device”. The addition amounts to no more than instructions to apply the exception because the sensors are used in their ordinary capacity.  
Applicant's arguments, see Page 8-9, “Claim Rejections- 35 U.S.C. § 103”,  filed 02/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that regardless of the reasonableness of a conclusion that "... that the passive location of the patient at the time of the capture of the image would be the passive location of the mobile device", neither Sinha, nor indeed any of the cited Bottinger, Huberman, Agnello, Krishnan, Tiwari and Mendelson references, discloses the feature of "associating, in conjunction with the formatted patient diagnostic data, a location of the patient at the time of acquisition of the image data as the location of the mobile device in accordance with the localizing" as recited in claim 1. The Examiner may not properly reject a claim under Section 103 unless all the elements of the claim are disclosed. Examiner respectfully disagrees. Sinha discloses that passive location data is collected with the image data in paragraph 0098 as well as the accelerometer and gyroscope data which measures movement.  Based on the ordinary definition of location, any place or position would read on location.  Therefore, any of passive location/activity data as well as accelerometer or gyroscope data would read on location data associated with the image data as it is data indicating place or position at the measured time. It also discloses that the image data is captured by a smartphone camera in Paragraph 0024. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626